                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

JARED MODE                                             )
on behalf of himself and all others                    )
similarly situated,                                    )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )      No. 3:18-cv-00150-KDB-DSC
                                                       )
S-L DISTRIBUTION COMPANY LLC,                          )
S-L DISTRIBUTION COMPANY INC., and                     )
S-L ROUTES LLC,                                        )
                                                       )
        Defendants.                                    )

                ORDER APPROVING JOINT MOTION TO JOIN A PARTY

        Before the Court is the parties’ Joint Motion to Join a Party pursuant to Federal Rule of

Civil Procedure 25(c). For the reasons stated therein, the Joint Motion is GRANTED and

Snyder’s-Lance Inc. is hereby joined as a party Defendant to this action. Counsel for the

Defendants are directed to serve a copy of this Order on Snyder’s-Lance Inc.

        The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Kenneth D. Bell.

        SO ORDERED.
                                  Signed: February 18, 2021




4737671.1
      Case 3:18-cv-00150-KDB-DSC Document 622 Filed 02/18/21 Page 1 of 1
